Citation Nr: 0737092	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for asbestosis or an 
asbestos-related disorder, claimed as due to exposure to 
asbestos while on active duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to January 1967.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Boise Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he served onboard the 
U. S. S. Albany as a boilerman between 1963 and 1967.  During 
that time, he replaced the insulation on the steam lines and 
water drums when needed.  He described using a blanket-type 
asbestos material that he wrapped on pipes then painted.  He 
was told that is was likely asbestos.  Here, the evidence in 
the record was insufficient to determine whether the veteran 
was exposed to asbestos in service.  Therefore, the RO/AMC 
should contact the Navy Medical Liaison office in an effort 
to verify whether the veteran was exposed to asbestos.  

Pertinent medical records remain outstanding.  August 2007 
treatment records from VA Salt Lake City Health System 
include an assessment of asbestosis and note that a chest CT 
has been ordered.  The results of the chest CT have not been 
associated with the claims file.  As such records may have 
some bearing on the veteran's claim, and are constructively 
of record, they must be secured.  

Here, the file contains conflicting evidence as to whether or 
not the veteran actually has a current asbestos-related lung 
disorder or asbestosis and, if so, the etiology of such lung 
disorder.  Treatment records from FMC noted a history of 
asbestos exposure, but attributed left-sided abnormalities 
such pleural plaques to healed rib fractures and right-sided 
abnormalities to scarring from previous right decortication 
(see February 1995 & April 1999 radiology reports).  A 
January 1989 letter from H. H., an FMC plant manager, 
indicated that some of the veteran's colleagues worked in job 
categories at the plant that resulted in exposure to 
asbestos, however, the veteran was not identified as one of 
those who was potentially exposed.  In April 1989, the 
veteran requested to be included in the asbestos exposed 
group because he worked in the boiler house and tore out 
asbestos insulation in the early 70's at FMC.  

1996, 1999, & 2003, treatment records from Dr. D. W. M. 
indicated that the veteran saw Dr. Dr. D. W. M. at the FMC 
plant on a yearly basis.  A January 2003 note indicated that 
the veteran wanted a letter documenting that he had 
asbestosis that was most likely caused by exposure to 
asbestos in the Navy ship yards.  Subsequently, a January 
2003 letter from Dr. D. W. M. noted that the veteran's 
pulmonary history was most significant for an empyema in 
1994, which required a thoracotomy and decortication.  At 
that time, it was indicated that he had a pulmonary disease 
most consistent with chronic asbestosis.  Dr. D. W. M. 
indicated that the veteran's only significant exposure to 
asbestos was working in boiler rooms on ships and in ship 
yards.  Dr. D. W. M. noted that a CT scan of the chest from 
April 1994 showed chronic pleural thickening and diagraphic 
calcification most consistent with asbestos-related pleural 
disease.  Therefore, insofar, as could be reasonably 
determined, the veteran's asbestosis was more likely than not 
related to his exposure to asbestos in Naval shipyards and 
ship building as there were no other significant exposures.  

1997 and 2004 records from Dr. J. C. included July 2004 
records that showed that the veteran was a middle-aged smoker 
with a new pleural effusion.  Although the pleural effusion 
eventually resolved, it was noted that this was possibly an 
asbestos related lung disease.  

On June 2003 VA exam, the examiner stated that it had not 
been clearly established that the veteran had an asbestos-
related lung disease.  Asbestos-related lung disease was 
usually slowly progressive and was likely to have progressed 
significantly and to have become worse and not been cured by 
one-time decortication procedure.  The examiner hypothesized 
that if an asbestos related disability was in fact shown and 
if asbestos exposure occurred in service, then it also 
occurred at FMC, and the relative contribution of each would 
be impossible to estimate based on the evidence available.  
In a November 2003 addendum, after reviewing the biopsy 
report from Bannock Hospital, the examiner found that there 
was still no evidence of asbestos related disease or 
asbestosis.

The Board notes that 2004 correspondence from the Law Offices 
of G. P. K., includes a Xeroxed check that represents one of 
the settlements in the veteran's asbestos case.  The letter 
indicates that there are many different asbestos companies in 
which claims have been filed on the veteran's behalf.  It is 
fully expected that there will be more settlements from other 
companies in the future.  No other details regarding this 
lawsuit are set forth in this correspondence.  

On April 2005 VA examination, the veteran was diagnosed with 
dyspnea pleural disease, bilaterally, however, the examiner 
did not indicate whether or not such current lung disorder 
was related to asbestos.  Rather the examiner essentially 
limited his focus on determining whether or not the veteran 
had asbestosis.  He found that the veteran did not have 
asbestosis and based on this there was a less than 50% 
probability that the treatment in April 1994 was related to 
asbestos exposure in service.  

Given the above apparently conflicting evidence as to whether 
or not the veteran has an asbestos-related lung disorder or 
asbestosis, and if so, the etiology of such disorder, 
clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance the RO/AMC 
should obtain copies of all available 
outstanding records, VA and private, 
relating to treatment he received for any 
disability he alleges is due to in-service 
exposure to asbestos.  Specifically noted in 
this regard are the chest CT results ordered 
in August 2007 by the VA Salt Lake City 
Health Care System.  If any records sought 
cannot be obtained, the RO/AM C should so 
state.  Any records obtained should be 
associated with the claims file. In 
conjunction with this development the 
veteran should be advised of the provisions 
of 38 C.F.R. § 3.158, and that the claim may 
be processed under those provisions should 
he fail to cooperate with development 
efforts (e.g. provide releases).

2.  Contact the Naval Sea Systems Command 
(SEA 00D), Congressional and Public Affairs 
Office, 1333 Isaac Hull Avenue SE, 
Washington Navy Yard, D.C., 20376 to obtain 
from the Navy Medical Liaison office 
verification of the veteran's reported 
asbestos exposure during his military 
service.

3.  After the receipt of any records 
available, the veteran should be scheduled 
for a VA examination to diagnose or rule out 
a lung disorder related to asbestos 
exposure.  The examiner(s) should be 
supplied with the veteran's claims folder 
and should review all pertinent medical 
evidence.  Specifically noted in this regard 
are the above noted medical findings 
involving possible asbestos-related disease.  
The examiner(s) should perform any and all 
necessary diagnostic testing and completely 
examine the veteran prior to rendering a 
diagnosis.  If it is determined that a high-
resolution computed tomographic examination 
of the chest is necessary in order to verify 
the diagnosis, this should also be 
accomplished (and/or additional pulmonary 
function tests, if needed).  The examiner(s) 
should reconcile the final diagnosis with 
those already of record, and should explain 
the rationale for all opinions given.

The examiner(s) should specifically identify 
the precise nature of any lung disorder 
found and provide a medical opinion as to 
whether it is at least as likely as not (a 
probability of at least 50 percent) that the 
veteran now has a lung disorder, to include 
asbestosis, that is due asbestos exposure in 
service (vs. any post service asbestos 
exposure).  The examiner should explain the 
rationale for all opinions given.

4.  The RO/AMC should then readjudicate the 
claim. If any benefit sought remains denied, 
the appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond. The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



